DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,5-12,14-18 and 20 are pending.
Claims 3-4, 13 and 19 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. He Shan (Reg. No. 68083) on July 25, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A system for validating relationships between meters in an electrical power distribution system, comprising:
a plurality of meters connected to the electrical power distribution system and communicatively connected through a communication network, wherein the plurality of meters comprise a first group of meters and a second group of meters, the first group of meters were previously determined to be connected to a first transformer of the electrical power distribution system and are configured for performing a family check to determine an orphan meter in the first group of meters that is connected to a transformer different from the first transformer,   wherein determining the orphan meter comprises calculating an average correlation for each meter with other meters in the first group of meters and identifying the orphan meter based on an average correlation of the orphan meter falling below a threshold value of correlation, wherein performing the family check further comprises sending, by one meter in the first group, an orphan notice to the orphan meter and a complete message to other meters in the first group, wherein the orphan notice causes the orphan meter to operate in an orphan mode, and the complete message causes the other meters to exit the family check and return to a normal operational mode; wherein the orphan meter, when operating in an orphan mode, is configured for sending a community check request through the communication network to identify a new group for the orphan meter; 
a community device communicatively connected to the orphan meter in the first group of meters and a meter in the second group of meters through the communication network and configured for:
receiving, from the orphan meter, the community check request through the communication network;
sending a family check request to the meter in the second group of meters, the  family check request requesting the second group of meters to perform a family check and generate family signature data of the second group of meters; 
receiving, from the meter in the second group of meters, the family signature data of the second group of meters through the communication network; 
generating community check results indicating whether the new group is found for the orphan meter based, at least in part, upon voltage data of the orphan meter and the family signature data of the second group of meters; and
sending the community check results to the orphan meter, wherein the orphan meter is further configured to send validation report data to a headend system over the communication network based on the community check results.

2. 	(Previously Presented) The system of claim 1, wherein performing the family check by a group of sibling meters comprises: 
sending, by a first sibling meter in the group, a family check message to other sibling meters in the group to cause the other sibling meters to operate in a family check mode, the family check message comprising a request for voltage data and a timestamp;
storing, by each of the other sibling meters in the group operating in the family check mode, the voltage data for a time period determined according to the timestamp; 
 sending, by each of the other sibling meters, the voltage data to the first sibling meter in the group;
performing, by at least the first sibling meter, correlations between voltage change data determined using the voltage data of the sibling meters in the group; and
determining, by one sibling meter in the group of sibling meters, relationships between the group of sibling meters based on the correlations including determining an orphan meter among the group of sibling meters.

3. – 4.	(Cancelled)

5. 	(Original) The system of claim 2, wherein sending, by the first sibling meter in the group, a family check message is performed in response to the first sibling meter determining that a family check request is received or a time for performing the family check has arrived. 

6. 	(Original) The system of claim 1, wherein the second group of meters generating the family signature data comprises averaging voltage data of meters in the second group of meters by excluding orphan meters identified through the family check of the second group of meters.

7. 	(Original) The system of claim 1, wherein generating the community check results comprise: 
calculating a correlation between voltage change data determined using the voltage data of the orphan meter and voltage change data of the family signature data of the second group of meters; 
comparing the correlation with a threshold value of correlation for community check; and 
determining that the orphan meter belongs to the second group of meters based on the correlation exceeding or equal to the threshold value of correlation for community check.

8.	(Original) The system of claim 7, wherein generating community check results further comprises determining that the orphan meter does not belong to the second group of meters based on the correlation falling below the threshold value of correlation for community check, wherein the threshold value of correlation for community check is higher than a threshold value of correlation for determining the orphan meter during the family check. 

9.	(Original) The system of claim 1, wherein  the second group of meters was previously determined to be connected to a second transformer of the electrical power distribution system, and wherein the second transformer is different from the first transformer. 

10.	(Currently Amended) A method performed by a community device for discovering relationships between an orphan meter and a group of meters connected to an electrical power distribution network, the method comprising:
receiving, from the orphan meter, a community check request through a communication network communicatively connecting, the orphan meter, the group of meters and the community device, wherein the orphan meter is identified through a family check performed by a second group of meters comprising the orphan meter, the family check comprising calculating an average correlation for each meter with other meters in the second group of meters, [[and]] identifying the orphan meter based on an average correlation of the orphan meter falling below a threshold value of correlation, sending, by one meter in the second group, an orphan notice to the orphan meter and a complete message to other meters in the second group, wherein the orphan notice causes the orphan meter to operate in an orphan mode, and the complete message causes the other meters to exit the family check and return to a normal operational mode; 
responsive to receiving the community check request, sending, through the communication network, a family check request to a meter that is in the group of meters and directly communicated with the community device during a past time period, the family check request requesting the group of meters to perform a family check and generate a family signature data of the group;
receiving, from the meter in the group of meters, the family signature data of the group through the communication network; 
determining the relationships between the orphan meter and the group of meters based, at least in part, upon voltage data of the orphan meter and the family signature data of the group; and
 sending the determined relationships to the orphan meter. 

11.	(Original) The method of claim 10, wherein the group of meters perform the family check by:
sending, by a first meter in the group, a family check message to other meters in the group to cause the other meters to operate in a family check mode, the family check message comprising a request for voltage data and a timestamp;
storing, by each of the other meters in the group operating in the family check mode, the voltage data for a time period determined according to the timestamp; 
 sending, by each of the other meters, the voltage data to the first meter in the group;
performing, by at least the first meter, correlations between voltage change data determined using the voltage data of the meters in the group; and
determining, by one of the group of meters, relationships between the group of meters based on the correlations.

12.	(Previously Presented) The method of claim 10, wherein the family check performed by the second group of meters further comprise:
sending, by a first meter in the second group of meters, a family check message to other meters in the second group to cause the other meters to operate in a family check mode, the family check message comprising a request for voltage data and a timestamp;
storing, by each of the other meters in the second group of meters that are operating in the family check mode, the voltage data for a time period determined according to the timestamp; 
 sending, by each of the other meters, the voltage data to the first meter in the second group of meters; and
performing, by at least the first meter, correlations between voltage change data determined using the voltage data of the meters in the second group of meters, wherein the average correlation for each meter in the second group of meters is calculated based on the correlations. 

13.	(Cancelled) 

14.	(Original) The method of claim 12, wherein sending, by the first meter in the second group of meters, a family check message is performed in response to the first meter in the second group of meters determining that a family check request is received or a time for performing the family check has arrived.

15. 	(Original) The method of claim 10, wherein the group of meters generating the family signature data comprises averaging voltage data of meters in the group of meters by excluding orphan meters identified through the family check.

16. 	(Original) The method of claim 10, wherein determining the relationships between the orphan meter and the group of meters comprises: 
calculating a correlation between voltage change data determined using the voltage data of the orphan meter and voltage change data of the family signature data of the group of meters; 
comparing the correlation with a threshold value of correlation for community check; and 
determining that the orphan meter is part of the group of meters based on the correlation exceeding the threshold value of correlation for community check.

17.	(Original) The method of claim 16, wherein determining the relationships between the orphan meter and the group of meters further comprises determining that the orphan meter is not part of the group based on the correlation falling below the threshold value of correlation for community check, wherein the threshold value of correlation for community check is higher than a threshold value of correlation for determining the orphan meter during the family check. 

18.	(Currently Amended) A system, comprising:
a group of meters previously determined to be connected to a same transformer of an electrical power distribution system and communicatively connected through a communication network, wherein the group of meters comprises one or more meters configured for: 
determining, by one meter in the group of meters, to perform a family check for the group of meters; and 
responsive to determining to perform the family check for the group of meters, sending, by the one meter, a family check message to each of other meters in the group, the family check message comprising a request for voltage data and a timestamp;
receiving, by the one meter from the other meters in the group, the voltage data for a time period determined according to the timestamp; 
performing, by at least the one meter, correlations between voltage change data determined using the voltage data of the group of meters; 
calculating an average correlation for each meter in the group; [[and]]
identifying an orphan meter from the group of meters based on the average correlation of the orphan meter falling below a threshold value of correlation; and
sending, by the one meter in the group, an orphan notice to the orphan meter and a complete message to other meters in the group, wherein the orphan notice causes the orphan meter to operate in an orphan mode, and the complete message causes the other meters to exit the family check and return to a normal operational mode.

19.	(Canceled) 

20.	(Currently Amended) The system of claim [[19]]18, wherein the orphan meter is configured to, responsive to receiving the orphan notice, operate in an orphan mode by performing operations comprising: 
sending, to a community device communicatively connected to the orphan meter through the communication network, a community check request to identify a new group for the orphan meter;
receiving, from the community device, community check results indicating whether a new group is found for the orphan meter; and
send validation report data to a headend system over the communication network based on the community check results.
	


Examiner’s Statement of Reason for Allowance
Claims 1-2,5-12,14-18 and 20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Kuloor er al. (USPGPUB 2019/0041445) discloses a methods for verifying and updating connectivity information in a geographic information system may consider location information for meters and transformers and voltage data obtained by the meters. Meters that are incorrectly associated with a transformer may be flagged and candidate transformers may be evaluated to identify a correct association. The analysis may consider voltage data from multiple meters to determine correlation values. Correlation values or confidence factors may be used to identify a transformer for the correct association, KEARNS et al (USPGPUB 20140088781) discloses a methods employed in multiphase distributed energy storage systems that are located behind utility meters typically located at, but not limited to, medium and large commercial and industrial locations. Some embodiments of the invention use networked multiphase distributed energy storage systems located at an electric load location or installed at interconnection points along the electric power distribution grid to provide a means for balancing the load created from an electric charging station, which are adapted to transfer power between one or more electric vehicles and the electric power grid, and Wall et al. (USPPUB 20050273281) disclosed a power quality analysis system, device, and method. The combination of at least one power quality parameter value, power quality event properties, non-power quality properties, and time properties is used to create power quality information that is descriptive of power quality events. The power quality information is easily configured and organized based on the desired options in order to make it more understandable and usable, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, a plurality of meters connected to the electrical power distribution system and communicatively connected through a communication network, wherein the plurality of meters comprise a first group of meters and a second group of meters, the first group of meters were previously determined to be connected to a first transformer of the electrical power distribution system and are configured for performing a family check to determine an orphan meter in the first group of meters that is connected to a transformer different from the first transformer,   wherein determining the orphan meter comprises calculating an average correlation for each meter with other meters in the first group of meters and identifying the orphan meter based on an average correlation of the orphan meter falling below a threshold value of correlation, wherein performing the family check further comprises sending, by one meter in the first group, an orphan notice to the orphan meter and a complete message to other meters in the first group, wherein the orphan notice causes the orphan meter to operate in an orphan mode, and the complete message causes the other meters to exit the family check and return to a normal operational mode; wherein the orphan meter, when operating in an orphan mode, is configured for sending a community check request through the communication network to identify a new group for the orphan meter; 
a community device communicatively connected to the orphan meter in the first group of meters and a meter in the second group of meters through the communication network and configured for:
receiving, from the orphan meter, the community check request through the communication network;
sending a family check request to the meter in the second group of meters, the  family check request requesting the second group of meters to perform a family check and generate family signature data of the second group of meters; 
receiving, from the meter in the second group of meters, the family signature data of the second group of meters through the communication network; 
generating community check results indicating whether the new group is found for the orphan meter based, at least in part, upon voltage data of the orphan meter and the family signature data of the second group of meters; and
sending the community check results to the orphan meter, wherein the orphan meter is further configured to send validation report data to a headend system over the communication network based on the community check results.
Claim 10, receiving, from the orphan meter, a community check request through a communication network communicatively connecting, the orphan meter, the group of meters and the community device, wherein the orphan meter is identified through a family check performed by a second group of meters comprising the orphan meter, the family check comprising calculating an average correlation for each meter with other meters in the second group of meters, [[and]] identifying the orphan meter based on an average correlation of the orphan meter falling below a threshold value of correlation, sending, by one meter in the second group, an orphan notice to the orphan meter and a complete message to other meters in the second group, wherein the orphan notice causes the orphan meter to operate in an orphan mode, and the complete message causes the other meters to exit the family check and return to a normal operational mode; 
responsive to receiving the community check request, sending, through the communication network, a family check request to a meter that is in the group of meters and directly communicated with the community device during a past time period, the family check request requesting the group of meters to perform a family check and generate a family signature data of the group;
receiving, from the meter in the group of meters, the family signature data of the group through the communication network; 
determining the relationships between the orphan meter and the group of meters based, at least in part, upon voltage data of the orphan meter and the family signature data of the group; and
 sending the determined relationships to the orphan meter. 
Claim 18, a group of meters previously determined to be connected to a same transformer of an electrical power distribution system and communicatively connected through a communication network, wherein the group of meters comprises one or more meters configured for: 
determining, by one meter in the group of meters, to perform a family check for the group of meters; and 
responsive to determining to perform the family check for the group of meters, sending, by the one meter, a family check message to each of other meters in the group, the family check message comprising a request for voltage data and a timestamp;
receiving, by the one meter from the other meters in the group, the voltage data for a time period determined according to the timestamp; 
performing, by at least the one meter, correlations between voltage change data determined using the voltage data of the group of meters; 
calculating an average correlation for each meter in the group; [[and]]
identifying an orphan meter from the group of meters based on the average correlation of the orphan meter falling below a threshold value of correlation; and
sending, by the one meter in the group, an orphan notice to the orphan meter and a complete message to other meters in the group, wherein the orphan notice causes the orphan meter to operate in an orphan mode, and the complete message causes the other meters to exit the family check and return to a normal operational mode.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119